As filed with the Securities and Exchange Commission on May 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22552 City National Rochdale International Trade Fixed Income Fund (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end:June 30 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. City National Rochdale International Trade Fixed Income Fund Schedule of Investments, March 31, 2014 (Unaudited) Principal Percentage of Coupon Maturity Amount Net Assets Rate (a) Date Fair Value Long-Term Investments: Asset Backed Securities: Hong Kong $ Sea Lane Series 2011-1A - Class A (Acquired 11/02/2012, Aggregate Cost $1,044,550)(b)(c) 3.5 % 14.23 % 02/12/2016 $ Ireland Trade Maps 1 Limited, Series 2013-1 Class C 12/10/2016 Turkey Yapi DPR Finance Co. Series 2010-1 - Class A 11/21/2014 Total Asset Backed Securities (Cost $2,188,917): Corporate Bank Loans: Angola Ministry of Finance of the Republic of Angola 02/24/2018 Sonangol Finance Ltd. 06/30/2017 TAAG Linhas Aereas de Angola 06/01/2016 Bangladesh Bangladesh Biman Airlines 02/05/2019 Brazil Amaggi Exportacao Importacao Ltd. 08/29/2014 Bahia Speciality Cellulose S.A. 02/02/2018 Ecuador Pardaliservices SA 01/29/2018 France Maurel & Prom Drilling Services BV 09/15/2015 Ghana Kosmos 06/15/2018 Jamaica $ Digicel International Finance Limited % % 03/31/2015 $ Kazakhstan BTA Bank RCTFF (d) 12/31/2015 Eastcomtrans Kazakhstan 04/01/2016 Kazmunaigaz Finance Sub BV 07/15/2016 Macedonia Solway Investment Group United and Solway Industries Ltd. (Solway) 05/09/2016 Mauritania BB Energy 06/15/2014 Mongolia Just Group LLC (f) 10/10/2014 MSC Holding LLC (Tranche A) 11/23/2015 MSC Holding LLC (Tranche B) 11/23/2017 Nigeria Africa Finance Corporation 12/20/2015 Oando Energy Resources (d) 03/31/2019 PFX Funding Limited 06/15/2019 Panama Banana International Corporation (d) 06/15/2015 Russia JSC Oil Company Bashneft 03/25/2015 Mechel (Tranche A) 08/07/2015 Mechel (Tranche B) 08/10/2015 Sierra Leone African Minerals 03/30/2017 Ukraine Metinvest BV 05/31/2015 United Arab Emirates Ammalay Commodities Dubai, REI-AGRO INDIA 04/29/2016 Total Corporate Bank Loans (Cost $19,741,405): Corporate Bonds: Brazil $ Latam Airline % % 12/10/2020 $ Singapore Oro Negro Pte. Ltd. 01/24/2019 Total Corporate Bonds (Cost $500,000): Government Issued Term Loans: Tanzania Tanzania, Ministry of Finance 03/03/2020 Total Government Issued Term Loans (Cost $995,000) Promissory Note: Turkey Bossa Ticaret ve Sanayi Isletmeleri (d) 04/25/2014 Total Promissory Note (Cost $1,060,869): Total Long-Term Investments Short-Term Investment: Money Market Fund United States First American Government Obligations Fund, 0.01% (e) Total Investments (Cost $30,514,567) % $ (a) Variable rate. (b) 144a restricted security. (c) Private placement. (d) Zero rate coupon. (e) 7-day yield. (f) Illiquid security. For information on the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent annual financial statements. City National Rochdale International Trade Fixed Income Fund Schedule of Investments, March 31, 2013 (Unaudited), Continued Summary of Fair Value Exposure The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. The Fund pursues its investment objectives by investing primarily in trade finance, structured trade finance, export finance and project finance loans and other forms of debt obligations of companies, banks or other entities (including sovereign entities) located primarily in or having exposure to global emerging markets. City National Rochdale Investment Management LLC (the “Manager” or “Adviser”) is the investment adviser to the Fund.The Manager has selected GML Capital LLP, a limited liability partnership formed in England (the “Sub-Adviser”) as sub-investment adviser with respect to the Fund. Securities listed on a securities exchange, market or automated quotation system for which quotations are readily available (except for securities traded on NASDAQ), including securities traded over the counter, are valued at the last quoted sale price on the primary exchange or market (foreign or domestic) on which they are traded on the Valuation Date (or at approximately 4:00pm ET if a security’s primary exchange is not normally open at that time), or, if there is no such reported sale on the Valuation Date, at the most recent quoted bid price. For securities traded on NASDAQ, the NASDAQ Official Closing Price will be used. If such prices are not available, the security will be valued as set forth in the Fund’s fair value policy. Debt securities are priced based upon valuations provided by an independent, third-party pricing agent if available. Such values generally reflect the last reported sales price if the security is actively traded. The third-party pricing agent may also value debt securities at an evaluated bid price by employing methodologies that utilize actual market transactions, broker-supplied valuations, or other methodologies designed to identify the market value for such securities. Such methodologies generally consider such factors as security prices, yields, maturities, call features, ratings and developments relating to specific securities in arriving at valuations. Debt obligations with remaining maturities of sixty days or less may be valued at their amortized cost, which approximates market value. Bank loans, trade finance, structured trade finance, export finance and project finance loans, and other forms of trade finance debt obligations are priced based on valuations provided by an independent third party pricing agent, if available. If a price is not available from an independent third party pricing agent, the security will be valued as set forth in the Fund’s fair value policy. The Fund has contracted with Debt Domain to provide prices for the trade finance related fixed income securities it holds.A change in such pricing agent shall require prior approval of the Fair Value Committee and the Fund’s Board. However, in situations when the change would not materially affect valuation of the Fund’s net assets or would involve an immaterial departure in pricing methodology from that of the Fund’s existing pricing agent, Board ratification of a change in the pricing agent may be obtained at the next regularly scheduled Board meeting.The Fund’s Advisor and sub-adviser shall monitor the reliability of prices obtained from any pricing service with respect to such securities and shall promptly notify the Committee if it reasonably believes that a pricing service is no longer a reliable source for prices. The Sub-Adviser generally selects trade finance-related securities for investment by the Fund to be held to maturity and will base its estimation of fair value on this presumption. Where the Sub-Adviser decides that the Fund will not to hold the security to maturity, the basis of its fair value estimates will differ.In general, fair value represents a good faith approximation of the current value of an asset and will be used when there is no public market or possibly no market at all for the asset. When making a determination of the fair value of a trade finance-related security, the Sub-Adviser will consider a variety of factors that will include but not be limited to: (1) the cost and/or repayment performance of the underlying trade finance-related security, (2) the last reported price at which the investment was traded, (3) information regarding the investment, the issuer and its sector, country or region, (4) changes in financial conditions and business prospects disclosed in the issuer’s financial statements and other reports, (5) any publicly announced transaction involving the issuer, (6) comparisons to other investments or to financial indices that are correlated to the investment, (7) with respect to fixed income investment, changes in market yields and spreads, and/or (8) other factors that might affect the investment’s value. The fair values of one or more assets may not be the prices at which those assets are ultimately sold. In such circumstances, the Sub-Adviser will reevaluate its fair value methodology to determine, what, if any, adjustments should be made to the methodology for determining the valuation.Where investments are valued using this methodology and are valued by the Sub-Adviser, they will be considered Level 3 assets. Where investments are valued independently by a third party, such as Debt Domain, using such a methodology they will be considered Level 2 assets. With respect to other securities and investments, securities for which market quotations are available, but which are restricted as to salability or transferability, are valued as provided above, less an appropriate discount determined at the discretion of the Sub-Adviser (or if deemed appropriate in the Sub-Adviser’s discretion, by an independent third party), based on the nature and term of the restrictions.Investments valued under this methodology are considered Level 2 assets. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following are the classes of investments at March 31, 2014 grouped by the fair value hierarchy for those investments measured at fair value on a recurring basis: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Unobservable Inputs Total (Level 1) (Level 2) (Level 3) Long-Term Investments Asset Backed Securities $
